Case 1:21-cv-00006-MN Document 14-1 Filed 03/11/21 Page 1 of 19 PageID #: 148




               EXHIBIT A
Case 1:21-cv-00006-MN Document 14-1 Filed 03/11/21 Page 2 of 19 PageID #: 149
                                                                                   I 1111111111111111 11111 1111111111 111111111111111 lllll 111111111111111 11111111
                                                                                                                  US008667559Bl


c12)   United States Patent                                                                  (10)   Patent No.:     US 8,667,559 Bl
       Baker et al.                                                                          (45)   Date of Patent:      Mar.4,2014

(54)   FEATURE MANAGEMENT OF A                                                          (56)                      References Cited
       COMMUNICATION DEVICE
                                                                                                            U.S. PATENT DOCUMENTS
(71)   Applicant: Kajeet, Inc., Bethesda, MD (US)
                                                                                                5,221,838   A       6/1993     Gutman et al.
                                                                                                5,285,382   A       2/ 1994    Muehlberger et al.
(72)   Inventors: Matthew Donald Baker, Potomac, MD                                             5,704,046   A      12/1997     Hogan
                  (US); Steven Ira Geller, Rockville, MD                                        5,914,472   A       6/1999     Foladare et al.
                  (US); Douglas Owen Kesser, Little
                                                                                                                      (Continued)
                  Silver, NJ (US); Daniel John Neal,
                  Chevy Chase, MD (US); Carol Ann                                                     FOREIGN PATENT DOCUMENTS
                  Politi, Bethesda, MD (US); Ben Julian
                  Weintraub, Vienna, VA (US)                                            AU              2006100397 A4            3/2007
                                                                                        EP                 0137884 Al            4/1985
(73)   Assignee: Kajeet, Inc., Bethesda, MD (US)                                                                      (Continued)
( *)   Notice:        Subject to any disclaimer, the term ofthis                                             OTHER PUBLICATIONS
                      patent is extended or adjusted under 35
                                                                                        Creus et al., "Feature Interaction Control on Smartphones", 2007,
                      U.S.C. 154(b) by O days.
                                                                                        IEEE, pp. 302-309.*
(21)   Appl. No.: 13/786,730                                                                                          (Continued)
(22)   Filed:          Mar. 6, 2013                                                     Primary Examiner - Matthew Smithers
                                                                                        (74) Attorney, Agent, or Firm - Woodcock Washburn LLP
                 Related U.S. Application Data
(63)   Continuation of application No. 13/763,348, filed on                             (57)                         ABSTRACT
       Feb. 8, 2013, which is a continuation of application                             A system and method for the real-time management of a
       No. 13/603,218, filed on Sep. 4, 2012, which is a                                device, and more particularly to the establishment and
       continuation of application No. 12/950,379, filed on                             enforcement of policies or rules associated with the feature or
       Nov. 19, 2010, now Pat. No. 8,285,249, which is a                                functions that may be performed with the device, such as
       continuation of application No. 11/881,460, filed on                             making and receiving calls, exchanging data, playing games
       Jul. 26, 2007, now Pat. No. 7,899,438, which is a                                and music, sending and receiving email, accessing web sites,
       continuation-in-part of application No. 11/824,336,                              and paying for goods and services. If a child or employee is
       filed on Jun. 28, 2007, now Pat. No. 7,945,238.                                  using the device, there may be a need to regulate how that
                                                                                        device can be used and to determine who will pay for what
(51)   Int. Cl.                                                                         goods or services. In addition to providing all of the features
       H04L 9/00                     (2006.01)                                          associated with a device, service providers need to be able to
(52)   U.S. Cl.                                                                         establish and enforce rules (policies) regulating how and
       USPC .................................. 726/1; 455/405; 705/52                   when that device can be used and who will pay for a good or
(58)   Field of Classification Search                                                   service requested by the user of the device.
       USPC .............................................................. 726/1
       See application file for complete search history.                                                    30 Claims, 5 Drawing Sheets



                                                              27                           26                             20


                                                                                                                                      POLICY
                                                   AAA                       HOME                         SERVICE
                                                                                                                                     DECISION
                                                 SERVf'R                     AGENT                       M/1NAGER
                                                                                                                                       POlf,ff



                                                                                                                                                    29



                                                                        ORIGINATlrsJG
                                                                                                         POLICY
                MOBILE                         BASE                     PACKET DATA
                                                                                                      ENFORCEMENT
                STAT!ON                      STATION                      SERVING
                                                                                                         POINT
                                                                           NODE


                         10                             12
                                                                                   25                                28
Case 1:21-cv-00006-MN Document 14-1 Filed 03/11/21 Page 3 of 19 PageID #: 150


                                                                US 8,667,559 Bl
                                                                            Page 2


(56)                    References Cited                                             2006/0276180   Al     12/2006   Henry, Jr.
                                                                                     2006/0293057   Al     12/2006   Mazerski et al.
                 U.S. PATENT DOCUMENTS                                               2007/0003034   Al      1/2007   Schultz et al.
                                                                                     2007/0004386   Al*     1/2007   Singh et al. ................ 455/414.1
     5,953,710   A       9/ 1999   Fleming                                           2007/0021102   Al      1/2007   Sherman
     6,018,724   A       1/2000    Arent                                             2007/0058812   Al      3/2007   Ali et al.
     6,026,291   A       2/2000    Carlsson et al.                                   2007/0060100   Al      3/2007   Watler et al.
     6,076,075   A *     6/2000    Teicher ........................... 705/41        2007/0077911   Al      4/2007   Raman
     6,173,269   Bl      1/2001    Solokl et al.                                     2007/0095892   Al      5/2007   Lyons et al.
     6,205,436   Bl      3/2001    Rosen                                             2007/0099609   Al      5/2007   Cai
     6,345,263   Bl      2/2002    Matsumoto et al.                                  2007/0105529   Al      5/2007   Lundstrom et al.
     6,564,047   Bl      5/2003    Steele et al.                                     2007/0125840   Al      6/2007   Law et al.
     6,885,877   Bl      4/2005    Ozaki et al.                                      2007/0135135   Al      6/2007   Brown
     6,957,058   B2     10/2005    Chan et al.
                                                                                     2007/0155364   Al      7/2007   Andersson
     6,990,182   B2      1/2006    Nelson
     7,024,174   B2      4/2006    Nagy et al.                                       2007/0164098   Al      7/2007   Khalid et al.
     7,024,390   Bl      4/2006    Mori et al.                                       2007/0172039   Al *    7/2007   Mendiola et al. ........ 379/114.22
     7,133,846   Bl     11/2006    Ginter et al.                                     2007/0179974   Al      8/2007   Cai et al.
     7,155,411   Bl     12/2006    Blinn et al.                                      2007/0198432   Al      8/2007   Pitroda et al.
     7,206,769   B2      4/2007    Laurent et al.                                    2007/0243862   Al*    10/2007   Coskun et al. ................ 455/418
     7,209,957   B2      4/2007    Patron et al.                                     2007/0245026   Al *   10/2007   Martin et al. ................. 709/227
     7,248,855   B2      7/2007    Joyce et al.                                      2007/0267479   Al*    11/2007   Nix et al. ...................... 235/379
     7,249,092   B2      7/2007    Dunn et al.                                       2007/0277230   Al *   11/2007   Hawkins et al. .................. 726/4
     7,302,272   B2     11/2007    Ackley                                            2008/0014904   Al      1/2008   Crimi et al.
     7,330,717   B2      2/2008    Gidron et al.                                     2008/0033880   Al      2/2008   Fiebiger et al.
     7,333,796   B2      2/2008    Scalisi et al.                                    2008/0039189   Al *    2/2008   Walker et al. ................... 463/25
     7,359,880   B2      4/2008    Abel et al.                                       2008/0096524   Al      4/2008   True et al.
     7,434,723   Bl     10/2008    White et al.                                      2008/0119162   Al      5/2008   Sivalingam et al.
     7,457,609   B2     11/2008    Cai                                               2008/0130849   Al      6/2008   Mock et al.
     7,516,219   B2 *    4/2009    Moghaddam et al. ........ 709/225                 2008/0146211   Al      6/2008   Mikan et al.
     7,580,699   Bl      8/2009    Shaw et al.
                                                                                     2008/0146259   Al      6/2008   Chin et al.
     7,593,714   B2      9/2009    Schultz et al.
                                                                                     2008/0312968   Al *   12/2008   Hannon et al. .................... 705/4
     7,869,790   B2      1/2011    Singh et al.
     7,869,792   Bl      1/2011    Zhou et al.                                       2009/0119132   Al      5/2009   Bolano et al.
     7,881,697   B2      2/2011    Baker et al.                                      2010/0064341   Al*     3/2010   Aldera .............................. 726/1
     7,899,438   B2      3/2011    Baker et al.                                      2012/0044807   Al*     2/2012   Johnson et al ................ 370/231
     7,945,238   B2 *    5/2011    Baker et al. ................... 455/405          2012/0149337   Al*     6/2012   Singh et al. ................... 455/411
     7,945,242   B2      5/2011    Kahn                                              2013/0029653   Al      1/2013   Baker
     8,019,354   B2      9/2011    Rae et al.                                        2013/0065555   Al      3/2013   Baker
     8,068,825   B2     11/2011    Mikan et al.                                      2013/0183937   Al      7/2013   Neal
     8,078,140   B2     12/2011    Baker et al.
     8,285,249   B2     10/2012    Bakeretal.                                                 FOREIGN PATENT DOCUMENTS
 2001/0007983    Al      7/2001    Lee
 2001/0011250    Al      8/2001    Paltenghe et al.                              EP                0172670     A2      2/1986
 2001/0032192    Al     10/2001    Putta et al.                                  EP                1041520     A2     10/2000
 2001/0047310    Al     11/2001    Russell                                       EP                1072997     Al      1/2001
 2002/0022472    Al      2/2002    Watler et al.                                 EP                1132839     Al      9/2001
 2002/0055911    Al      5/2002    Guerreri                                      EP                1450322             8/2004
 2002/0123938    Al      9/2002    Yu et al.                                     EP                1528513             5/2005
 2002/0176553    Al     11/2002    Aschir                                        EP                1798659     Al      6/2007
 2002/0178118    Al*    11/2002    Hamilton et al. ............... 705/40        EP                1798943     Al      6/2007
 2002/0179704    Al     12/2002    Deaton                                        FR                2863088     B2      6/2005
 2002/0187772    Al     12/2002    Hyyppa et al.                                 GB                2419970     A       5/2006
 2002/0193102    Al     12/2002    Hyyppa et al.                                 GB                2425621            11/2006
 2003/0026404    Al      2/2003    Joyce et al.                                  GB                2431072     A       4/2007
 2003/0055785    Al      3/2003    Lahiri                                        JP              S59062976     A       4/1984
 2003/0083954    Al      5/2003    Namba                                         JP               9-179921     A       7/1997
 2003/0182420    Al      9/2003    Jones et al.                                  JP               9-185658     A       7/1997
 2003/0220835    Al     11/2003    Barnes, Jr.                                   JP             2000-48144     A       2/2000
 2004/0111329    Al      6/2004    Moore                                         JP            2000-251154     A       9/2000
 2004/0132438    Al      7/2004    White                                         JP            2000-331100     A      11/2000
 2004/0139018    Al      7/2004    Anderson et al.                               JP            2001-134689     A       5/2001
 2004/0143550    Al      7/2004    Creamer et al.                                JP            2001-291039     A      10/2001
 2004/0198335    Al     10/2004    Campen                                        JP            2003-209880     A       7/2003
 2004/0229600    Al     11/2004    Saez et al.                                   JP            2004-102726     A       4/2004
 2004/0235457    Al     11/2004    Florkey et al.                                JP            2006-139433     A       6/2006
 2004/0236688    Al     11/2004    Bozeman                                       JP            2006-309786     A      11/2006
 2004/0253941    Al     12/2004    Rivera et al.                                 JP            2007-323337     A      12/2007
 2005/0013423    Al      1/2005    Eversen et al.                                KR            2001-088369     A       9/2001
 2005/0096009    Al      5/2005    Ackley                                        KR            2002-010160     A       2/2002
 2005/0113130    Al      5/2005    Weinzierl                                     KR            2002-016161     A       3/2002
 2005/0171715    Al      8/2005    Saitoh et al.                                 KR            2003-044475     A       6/2003
 2005/0216424    Al      9/2005    Gandre et al.                                 KR        10-2004-0089144     A      10/2004
 2005/0282559    Al     12/2005    Erskine et al.                                KR        10-2005-0048166     A       5/2005
 2006/0019632    Al      1/2006    Cunningham et al.                             KR        10-2007-0018329     A       2/2007
 2006/0025139    Al *    2/2006    Bales et al .................... 455/445      WO           WO 01/35353              5/2001
 2006/0116105    Al      6/2006    Frankel et al.                                WO          WO 02/084989      A2     10/2002
 2006/0135140    Al      6/2006    Rothman et al.                                WO          WO 03/092348      A2     11/2003
 2006/0252410    Al     11/2006    Bakita et al.                                 WO        WO 2004/100094      A2     11/2004
Case 1:21-cv-00006-MN Document 14-1 Filed 03/11/21 Page 4 of 19 PageID #: 151


                                                          US 8,667,559 Bl
                                                                   Page 3


(56)                    References Cited                                Pierce et al., "RF Wallet With Fraud Protection", IP.com,
                                                                        #IPCOM000009305D, originally published Jun. 1, 1999, IP.com
             FOREIGN PATENT DOCUMENTS                                   published Aug. 15, 2002.
                                                                        Raposo et al, "A Web Agent for Automating E-commerce Opera-
WO       WO 2005/015831 A2          2/2005                              tions", Proceedings of the IEEE International Conference on E-Com-
WO       WO 2005/017793 Al          2/2005
                                                                        merce 2003.
WO       WO 2005/081664             9/2005
                                                                        Schmandt et al., "Impromptu: Managing Networked Audio Applica-
                   OTHER PUBLICATIONS                                   tions for Mobile Users", ACM 2004, pp. 59-69, 1-58113-793-Jan. 4,
                                                                        2006.
U.S. Appl. No. 13/744,342, filed Jan. 17, 2013, Neal.                   Tang et al., "Distributed Family Wallet Architecture and Secure Inter-
U.S. Appl. No. 13/786,735, filed Mar. 6, 2013, Baker.                   Purse Operations", IEEE 2000, pp. 110-111, 0-7803-6301-9/00.
U.S. Appl. No. 13/786,775, filed Mar. 6, 2013, Baker.                   Varshney, "Location Management for Mobile Commerce Applica-
U.S. Appl. No. 13/786,788, filed Mar. 6, 2013, Baker.                   tions in Wireless Internet Environment", ACM Transactions on
U.S. Appl. No. 13/786,802, filed Mar. 6, 2013, Baker.                   Internet Technology, vol. 3, No. 3, Aug. 2003, pp. 236-255.
U.S. Appl. No. 13/786,685, filed Mar. 6, 2013, Baker.                   Yang et al, "A Three-Party Authenticated Key Exchange Scheme
U.S. Appl. No. 13/786,694, filed Mar. 6, 2013, Baker.                   Smartcard using Elliptic Curve Cryptosystem for Secure Key
U.S. Appl. No. 13/786,703, filed Mar. 6, 2013, Baker.                   Exchange in Wireless Sensor Network", IEEE, 2007.
U.S. Appl. No. 13/786,754, filed Mar. 6, 2013, Baker.                   Declaration of Matthew Donald Baker, Steven Ira Geller, Douglas
U.S. Appl. No. 13/786,745, filed Mar. 6, 2013, Baker.                   Owen Kesser, Daniel John Neal, Carol Ann Politi and Ben Julian
U.S. Appl. No. 13/786,922, filed Mar. 6, 2013, Baker.                   Weintraub Under 37 C.F.R. § 1.131, filed with the USPTO in U.S.
U.S. Appl. No. 13/786,950, filed Mar. 6, 2013, Baker.                   Appl. No. 13/786,735 on Sep. 9, 2013, 3,757 pages (attachments
U.S. Appl. No. 13/786,966, filed Mar. 6, 2013, Baker.                   submitted as 9 separate NPL documents).
U.S. Appl. No. 13/786,986, filed Mar. 6, 2013, Baker.                   U.S.Appl. No.13/786,754: Notice ofAllowance dated Oct. 18, 2013,
U.S. Appl. No. 13/787,004, filed Mar. 6, 2013, Baker.                   12 pages.
U.S. Appl. No. 13/786,917, filed Mar. 6, 2013, Baker.                   U.S.Appl. No. 13/786,775: Notice ofAllowance dated Sep. 24, 2013,
U.S. Appl. No. 13/786,949, filed Mar. 6, 2013, Baker.                   6 pages.
U.S. Appl. No. 13/763,348, filed Feb. 8, 2013, Baker.                   U.S. Appl. No. 13/786,802: Notice of Allowance dated Nov. 1, 2013,
U.S. Appl. No. 13/786,974, filed Mar. 6, 2013, Baker.                   7 pages.
                                                                        U.S.Appl. No. 13/786,745: Notice ofAllowance datedSep.16, 2013,
U.S. Appl. No. 13/787,610, filed Mar. 6, 2013, Baker.
                                                                        6 pages.
U.S. Appl. No. 13/787,111, filed Mar. 6, 2013, Baker.
                                                                        U.S. Appl. No. 13/603,218: Non-Final Office Action dated Dec. 24,
Boyd, "Here Comes the Wallet Phone", IEEE Spectrum, Nov. 2005,
                                                                        2012, 6 pages.
pp. 12-14, www.spectrum.ieee.org.                                       U.S. Appl. No. 13/603,218: Final Office Action dated Jun. 10, 2013,
Carstens, "Mechanism for Compiling Payment Information on               15 pages.
Mobile Terminals", Jun. 2005, IP.com, #IPCOM000124834D.                 U.S. Appl. No. 13/786,735: Non-Final Office Action dated Jun. 7,
Diesposti et al., "Dual-Use Personal NavCom Service", IEEE 2000,        2013, 42 pages.
pp. 69-79, 0-7803-5846-5/00.                                            U.S. Appl. No. 13/786,754: Non-Final Office Action dated Jun. 4,
Ebringer et al., "Parasitic Authentication to Protect Your E-Wallet",   2013, 36 pages.
IEEE Computer Oct. 2000, pp. 54-60, 0018-9162/00.                       U.S. Appl. No. 13/786,775: Non-Final Office Action dated Jun. 5,
Hung et al, "Security and Privacy Aspects of SmartFlow Internet         2013, 26 pages.
Payment System", IEEE 1999.                                             U.S. Appl. No. 13/786,788: Non-Final Office Action dated Jun. 28,
IBM         TDB,        "Micropayment         Scheme",       Ip.com,    2013, 24 pages.
#IPCOM000013249D, originally published Apr. 1, 2001, IP.com             U.S. Appl. No. 13/786,802: Non-Final Office Action dated Jul. 2,
published Jun. 18, 2003.                                                2013, 9 pages.
Integrated Mobile, Inc., Family-friendly Mobile Services, Presenta-     U.S. Appl. No. 13/786,685: Non-Final Office Action dated Jun. 14,
tion, Executive Overview, Nov. 10, 2003, 1-39.                          2013, 23 pages.
Ishikawa et al., "Mixed-Reality 'Party-Line Night Club' -Synchro-       U.S. Appl. No. 13/786,694: Non-Final Office Action dated Jun. 20,
nization of Networked Avatars and Applications with Mobile Phone        2013, 25 pages.
Ringtones: Integrating Java3d and LAN-tap Roomware with J2ME",          U.S. Appl. No. 13/786,703: Non-Final Office Action dated Jun. 28,
Proceedings of the 2005 the Fifth International Conference on Com-      2013, 34 pages.
puter and Information Technology (CIT'05), IEEE 2005, 0-7695-           U.S. Appl. No. 13/786,745: Non-Final Office Action dated May 31,
2432-X/05.                                                              2013, 33 pages.
Kostov et al., "Cellular Phone Ringing Tone Recommendation Sys-         U.S. Appl. No. 13/786,922: Non-Final Office Action dated Jun. 20,
tem Based on Collaborative Filtering Method", IEEE 2003, pp. 378-       2013, 25 pages.
383, 0-7803-7866-0/03.                                                  U.S. Appl. No. 13/786,950: Non-Final Office Action dated Jun. 20,
Labrou et al, "Wireless Wallet", Proceedings of the First Annual        2013, 28 pages.
International conference on Moibile and Ubiquitious Sustems: Net-       U.S. Appl. No. 13/786,966: Non-Final Office Action dated Jun. 20,
working and Services, 2004.                                             2013, 30 pages.
Lee et al.. "i-Ring: A System for Humming Transcription and Chord       U.S. Appl. No. 13/786,986: Non-Final Office Action dated Jun. 5,
Generation". IEEE 2004, pp. 1031-1034, 0-7803-8603-5/04.                2013, 23 pages.
Lennox, "Feature Interaction in Internet Telephony," Sixth Feature      U.S. Appl. No. 13/787,004: Non-Final Office Action dated Aug. 5,
Interaction Workshop, Columbia University, May 17, 2000, 15             2013.
pages.                                                                  U.S. Appl. No. 13/786,917: Non-Final Office Action dated Aug. 5,
Leung et al., "On Designing a Flexible E-Payment System with Fraud      2013.
Detection Capability", IEEE 2004, Proceedings of the IEEE Interna-      U.S. Appl. No. 13/786,949: Non-Final Office Action dated Aug. 5,
tional Conference onE-Commerce Technology, 0-7695-2098-7 /04.           2013.
Me et al, "EC-Pay: An Efficient and Secure ECC-based Wireless           U.S. Appl. No. 13/763,348: Non-Final Office Action dated Jun. 21,
Local Payment Scheme", Proceedings of the Third International           2013, 25 pages.
Conference on Information Technology and Applications 2005.             U.S. Appl. No. 13/786,974: Non-Final Office Action dated Jul. 5,
Mjolsnes et al., "On-line E-Wallet System with Decentralized Cre-       2013, 22 pages.
dential Keepers", Mobile Networks and Applications 8, pp. 87-99,        U.S. Appl. No. 13/787,610: Non-Final Office Action dated Jul. 19,
published by Kluwer Academic Publishers, 2003.                          2013, 21 pages.
Case 1:21-cv-00006-MN Document 14-1 Filed 03/11/21 Page 5 of 19 PageID #: 152


                                                        US 8,667,559 Bl
                                                                 Page 4


(56)                   References Cited                               U.S. Appl. No. 13/786,950: Notice of Allowance dated Dec. 11,
                                                                      2013, 12 pages.
                  OTHER PUBLICATIONS                                  U.S. Appl. No. 13/787,004: Notice of Allowance dated Dec. 10,
                                                                      2013, 12 pages.
U.S. Appl. No. 13/603,218: Non-Final Office Action dated Nov. 27,     U.S. Appl. No. 13/763,348: Notice of Allowance dated Dec. 9, 2013,
2013, 12 pages.                                                       12 pages.
U.S. Appl. No. 13/786,685: Non-Final Office Action dated Jan. 2,      U.S. Appl. No. 13/787,610: Notice of Allowance dated Dec. 16,
2014, 30 pages.                                                       2013, 12 pages.
U.S. Appl. No. 13/786,703: Notice of Allowance dated Nov. 25,         U.S. Appl. No. 13/787,111: Non-Final Office Action dated Nov. 12,
2013, 34 pages.                                                       2013, 17 pages.
U.S. Appl. No. 13/786,922: Notice of Allowance dated Dec. 6, 2013,
12 pages.                                                             * cited by examiner
   Case 1:21-cv-00006-MN Document 14-1 Filed 03/11/21 Page 6 of 19 PageID #: 153




                                                                                        ~
                                                                                        00
                                                                                        •
                                                                                        ~
                                                                                        ~
                                                                                        ~
                                                                                        ~

                             16               l8                    20                  =
                                                                                        ~




                   VISITOR           HOME
                                                     SERVICE
                  LOCATION         LOCATION
                                                    MANAGER                             ~
                                                                                        ~
                  REGISTER         REGISTER                                             :-:
                                                                                        ...
                                                                                        ~
                                                                                        N

                                                                                        .......
                                                                                        0




                                                                                        rJJ

MOBILE
                                  ORIGINATING
                                    MOBILE
                                                   TERMINATING
                                                      MOBILE             MOBILE
                                                                                        =-
                                                                                        ('D


                                                                                        .........
                                                                                        ('D
              BASE STATION
STATION                            SWITCHING        SWITCHING            STATION
                                    CENTER           CENTER                             ....
                                                                                        0
                                                                                        Ul



      '
      10               12
                                       14                      22
                                                                                   24



                                       FIG. 1                                           d
                                                                                        r.,;_
                                                                                        00
                                                                                        O'I
                                                                                        0--,
                                                                                        -....l
                                                                                        tit
                                                                                        UI
                                                                                        \0

                                                                                        =
                                                                                        "'""'
  Case 1:21-cv-00006-MN Document 14-1 Filed 03/11/21 Page 7 of 19 PageID #: 154




                                                                                  ~
                                                                                  00
                                                                                  •
                                                                                  ~
                                                                                  ~
                                                                                  ~
                                                                                  ~

                             27             26                  20                =
                                                                                  ~




                                                                      POLICY
                    AAA             HOME            SER.VICE                      ~
                                                                     DECISION     ~
                   SERVER           AGENT          MANAGER
                                                                                  :-:
                                                                      POINT
                                                                                  ...
                                                                                  ~
                                                                                  N

                                                                                  .......
                                                                                  0




                                                                                  rJJ
                                                                                  =-
MOBILE
STATION    H       BASE
                 STATION
                             H    ORIGINATING
                                  PACKET DATA
                                    SERVING
                                                    POLICY
                                                 ENFORCEMENT
                                                                                  ('D

                                                                                  .....
                                                                                  ('D

                                                                                  N

                                     I\JODE
                                                    POINT                         ....
                                                                                  0
                                                                                  Ul

                    \
      '
      10                12
                                       25                  28



                                                                                  d
                                                                                  r.,;_
                                                                                  00
                                      FIG. 2                                      O'I
                                                                                  0--,
                                                                                  -....l
                                                                                  tit
                                                                                  UI
                                                                                  \0

                                                                                  =
                                                                                  "'""'
               Case 1:21-cv-00006-MN Document 14-1 Filed 03/11/21 Page 8 of 19 PageID #: 155




                                                                                                                                           ~
                                                                                                                                           00
                                                                                                                                           •
                                                                                                                                           ~
                                                                                                                                           ~
          Daniel's Wallet                                                                                                                  ~
                                    CONTACT MANAGER                                                                                        ~

     32
          You have $70.53 in your
          wallet
                                    Use the Contact Manager to:
                                      Allow or block calls and text messages from specific phone number. Tei! me more
                                                                                                                                           =
                                                                                                                                           ~

            Refill / See Activity     Decide whose wallet pays for specific calls and text messages. Tell me more
            Learn about my wallet
                                    Steve's Contact                        Steve [TI]                                          -3 .5
          ACCOUNT OVERVIEW                                                                                                                 ~
                                                                                                                                           ~
30        Eleanor                   Contact                                Allow Calls/Texts?    Who Pays?                                 :-:
          301-XXX-XXXX                                                                                                                     .i;...
                                                                                                                                           ~


          Wallet Balance: $0.00                                                     Override Admin Steve Grandma                           N
                                    Update     Name         Number                                                                    40
          Log in as Eleanor                                                Yes No Restrictions Wallet Wallet Wallet                        ....
                                                                                                                                           0
                                                                                                                                           .i;...

          Low Balance Alert         Edit
                                                jack      301-555-5555      @@          @          @       @        @
            Refill now              Remove
            Set u12 auto refill     Edit                                                                                       > 36        rJJ

          Ryan                      Remove
                                                 jeff     240-555-5555      @@          @          @       @        @                      =-
                                                                                                                                           ('D

                                                                                                                                           .....
                                                                                                                                           ('D

     34        xxx-xxxx
          240 ..
                                    Edit      All Other
                                                                                                                                           ~

          Wallet Balance: $13.76
                                    Remove    Numbers
                                                                            @@          @          @       @        @                      ....
                                                                                                                                           0

          Log in as Ryan                                                                                                                   Ul

          Steve                     Edit
                                                jane      240--555--5555    @@          @          @       @        @
          775-XXX-XXXX              Remove                                                                                 ~




          Wallet Balance: $29.95
          Log in as Steve
                                           Save settings                          Add new contacts                         }42

                                     @     911 Cails          911                 Emergency calls to 911 are always free
          See all accounts
                                     @     Customer Care      866-4kajeet         Calls to kajeet are always free          },s             d
                                                                                                                                           r.,;_
                                                                                                                                           00
                                     @     900-# Calis        900-XXX-XXXX        900-number calls are always free
                                                                                                                                           O'I
                                                                                                                                           0--,
                                                                                                                                           --..l
                                                                                                                                           tit
                                                                           FIG. 3                                                          UI
                                                                                                                                           \0

                                                                                                                                           =
                                                                                                                                           "'""'
          Case 1:21-cv-00006-MN Document 14-1 Filed 03/11/21 Page 9 of 19 PageID #: 156




                                                                                                                        ~
                                                                                                                        r:J).
                                                                                                                        •
       FEATURE MANAGER                                                                                                  ~
                                                                                                                        ~
       lo use the Feature Manager, first select the appropriate child on your account;                                  ~
                                                                                                                        ~


50
       Show features for
                               IMike     I   ~   I   B                                                                  =
                                                                                                                        ~



       Feature Selections for Mike
       Here you can select the features that Mike can use on his kajeet phone. To change the setting for a
       particular feature, click the appropriate "Edit Setting" link.                                                   ~
                                                                                                                        ~
                                                                                                                        :-:
       Ringtones, Wallpaper, games & Applications          Allowed                Edit Settings
                                                                                                                        ...
                                                                                                                        ~


52!    Ringtones, wallpaper, games and application are all files that can be downloaded to your child's
       phone. Ringtones and wallpaper allow your kid to personalize the phone and games and application
                                                                                                                        N

                                                                                                                        .......
                                                                                                                        0


       entertain or enable your kid to do something (E.G. GoogleMaps can help your kid find their way.)
       Feeds                                               Allowed                Edit Settings

54{    Feeds enable your chiid to receive text messages for a particular topic, sent by kajeet. For example,
                                                                                                                        rJJ
                                                                                                                        =-
                                                                                                                        ('D



                                                                                                                        ........
                                                                                                                        ('D

       kajeet offers sports, horoscopes and other feeds. Kajeet text messaging rates apply.

       Mobile Web Surfing                                  Not Allowed            Edit Settings                         ....
                                                                                                                        0

56{    Your child can surf the mobile web from the kajeet phone to check email or other vveb sites.
                                                                                                                        Ul



       Picture Messaging                                   Allowed                Edit Settings

58 {   With picture messaging your child can snap a picture with a k:ajeet camera phone and send it in a
       picture message to a friend, or receive picture messages.
                                                                                                                        d
       Instant Messaging                                   Uniirnited Monthly     Edit Settings                FIG. 4   r.,;_

60{    With AOL Instant Messaging on your kajeet phone, you can send unlimited Instant messages to
                                                                                                                        00
                                                                                                                        O'I
                                                                                                                        0--,
       anyone anywhere anytime.                                                                                         --..l
                                                                                                                        tit
                                                                                                                        UI
                                                                                                                        \0

                                                                                                                        =
                                                                                                                        "'""'
Case 1:21-cv-00006-MN Document 14-1 Filed 03/11/21 Page 10 of 19 PageID #: 157




                                                                                   ~
                                                                                   00
                                                                                   •
                                                                                   ~
                                                                                   ~
                                                                                   ~
                                                                                   ~

                                                                                   =
                                                                                   ~



        Feeds
        Feeds enable your child to receive text messages for a particular topic,   ~
                                                                                   ~
        Sent by kajeet. For example, kajeet offers sports, horoscopes and other    :-:
        feeds. Kajeet text messaging rates apply. Note: selecting "Not allowed"    ...
                                                                                   ~
                                                                                   N
        disables all text messaging.
                                                                                   .......
                                                                                   0


        Do you want Mike to be able to subscribe to feeds?

                                                                                   rJ'1

           @Allowed
                                                                                   =-
                                                                                   ('D

                                                                                   .....
                                                                                   ('D


                                                        I Save Settings            Ul

           @ Not Al lowed                                                          ....
                                                                                   0
                                                                                   Ul




                                                                                   d
                                                                                   r.,;_
                                           FIG. 5                                  00
                                                                                   O'I
                                                                                   0--,
                                                                                   -....l
                                                                                   tit
                                                                                   UI
                                                                                   \0

                                                                                   =
                                                                                   "'""'
Case 1:21-cv-00006-MN Document 14-1 Filed 03/11/21 Page 11 of 19 PageID #: 158


                                                        US 8,667,559 Bl
                                1                                                                        2
             FEATURE MANAGEMENT OF A                                      money for services. In other words, there is nothing to stop the
              COMMUNICATION DEVICE                                        user from rumiing up a huge cell phone bill. Many parents
                                                                          have experienced this issue with their children, prompting the
            CROSS REFERENCE TO RELATED                                    parents to take their children's phones away or to otherwise
                   APPLICATIONS                                      5    restrict their children's access to the phones. Unfortunately,
                                                                          modern society requires that parents have the ability to con-
    This application is a continuation of U.S. patent applica-            tact their children by cell phone and vice versa, so the cell
 tion Ser. No. 13/763,348, filed on Feb. 8, 2013, which is a              phones are often returned to the children despite the possibil-
 continuation of U.S. patent application Ser. No. 13/603,218,             ity of future abuse.
 filed on Sep. 4, 2012, which is a continuation of U.S. patent
                                                                     10      The same type of issue exists between employers and
 application Ser. No. 12/950,379 filed on Nov. 19, 2010, now
                                                                          employees and other parties in similar administrator/user
 U.S. Pat. No. 8,285,249, issued on Oct. 9, 2012, which is a
 continuation of U.S. patent application Ser. No. 11/881,460              relationships with respect to the use/abuse of cell phones and
 filed on Jul. 26, 2007, now U.S. Pat. No. 7,899,438, issued on           other devices. For example, an employer may want an
 Mar. 1, 2011, which is a Continuation-In-Part of U.S. patent             employee to have a communications or mobile computing
 application Ser. No. 11/824,336 filed on Jun. 28, 2007, now         15   device, but may not want to pay for certain services or appli-
 U.S. Pat. No. 7,945,238, issued on May 17, 2011, the contents            cations that the employee can access with the device or may
 of which are incorporated herein by reference in their entirety.         want to limit how, when, and how much of those services or
    This application is related by subject matter to that which is        applications can be used by the employee. Likewise, a gov-
 disclosed in the following commonly assigned application:                ernment agency or school might be willing to pay for or
 U.S. patent application Ser. No. 13/786,735; U.S. patent            20   subsidize certain communications services or applications,
 application Ser. No. 13/786,754; U.S. patent application Ser.            but not others. Without the ability to somehow restrict the
 No. 13/786,775; U.S. patent application Ser. No. 13/786,788;             employee's ability to use services or applications that the
 U.S. patent application Ser. No. 13/786,802; U.S. patent                 employer does not want to pay for or to shift payment obli-
 application Ser. No. 13/786,685; U.S. patent application Ser.            gations for those services or applications to the employee,
 No. 13/786,694; U.S. patent application Ser. No. 13/786,703;        25   many employers are forced to give their employees the
 U.S. patent application Ser. No. 13/786,745; U.S. patent                 devices anyway and hope for the best.
 application Ser. No. 13/786,922; U.S. patent application Ser.               One partial solution to the problems associated with post-
 No. 13/786,950; U.S. patent application Ser. No. 13/786,966;             paid cellular phone abuse is the prepaid cellular phone. Pre-
 U.S. patent application Ser. No. 13/786,986; U.S. patent
                                                                          paid phone services limit spending because the user of the
 application Ser. No. 13/787,004; U.S. patent application Ser.
                                                                     30   phone can only use what has been paid for in advance. Many
 No. 13/786,917; U.S. patent application Ser. No. 13/786,949;
 U.S. patent application Ser. No. 13/786,974; U.S. patent                 children, however, are not responsible or mature enough to
 application Ser. No. 13/787,610; U.S. patent application Ser.            adequately track and maintain their prepaid phone service
 No. 13/787,111; all filed on Mar. 6, 2013 and all entitled               accounts, and many parents have too many other obligations
 "Feature Management of a Communication Device," the                      to keep close track of their children's cell phone use, so as to
 entirety of each application is hereby incorporated by refer-       35   make sure the phone service accounts are adequately funded
 ence herein. This application is also related by subject matter          all of the time. The net result can be disastrous. For example,
 to that which is disclosed in U.S. patent application Ser. No.           if a child uses up all of the funds in their prepaid account, and
 12/027,240, filed Feb. 6, 2008, now U.S. Pat. No. 7,881,697,             their phone service provider shuts down access to its services,
 issued Feb. 1, 2011; and to that which is disclosed in U.S.              the child will not be able to call a parent in the event of an
 patent application Ser. No. 12/950,291, filed Nov. 19, 2010,        40   emergency, or arrange to be picked up after school or a sport-
 now U.S. Pat. No. 8,078,140, issued Dec. 13, 2011 the                    ing event, etc.
 entirety of each application is hereby incorporated by refer-               Thus, a prepaid phone service does not solve the problem
 ence herein.                                                             of ensuring availability of key services even if the prepaid
                                                                          account has run out of money. In addition to insuring the
                     TECHNICAL FIELD                                 45   safety of their children, many parents, employers and others
                                                                          would like to be able to exercise administrative control over
    The present invention is directed to the real-time manage-            the services and activities that a child, employee, etc., is
 ment of a device, and more particularly to the establishment             allowed to pay for out of their prepaid account, but prepaid
 and enforcement of policies or rules associated with the fea-            accounts have not been structured to provide such adminis-
 ture or functions that may be performed with the device.            50   trative control or feature management. Feature management
 Modern communication devices are capable of many things,                 can encompass many activities, such as preventing a feature
 including making and receiving calls, exchanging data, play-             or service from being used entirely, limiting how much a
 ing games and music, sending and receiving email, accessing              feature or service can be used in a given time period, or
 web sites, and paying for goods and services. Depending on               limiting when a given feature or service can be used (i.e. time
 who is using the communication device, such as a child or an        55   of day, days in month, etc).
 employee, there may be a need or desire to regulate how that                Prior attempts by prepaid service providers to address
 communication device can be used and to determine who will               these problems have only resulted in partial solutions. Some
 pay for what goods or services. In addition to providing all of          service providers have provided for rollover usage minutes,
 the features associated with a device, service providers need            which are minutes that were not used as part of a user's
 to be able to establish and enforce rules (policies) regulating     60   service plan and are allowed to roll over to the same user for
 how and when that device can be used and who will pay for a              use in the next month. In some cases, this might prevent a user
 good or service requested by the user of the device.                     from running out of minutes in the next month, but it does not
                                                                          guarantee that the user will not use up all of their monthly
                        BACKGROUND                                        minutes, plus the rollover minutes, and be denied access to
                                                                     65   key services anyway. Other service providers have provided
    Postpaid cellular phone (cell phone) services typically               an automated refill service, which automatically bills some
 allow the user of a cell phone to spend unlimited amounts of             amount to a credit card to recharge the user's prepaid account
Case 1:21-cv-00006-MN Document 14-1 Filed 03/11/21 Page 12 of 19 PageID #: 159


                                                        US 8,667,559 Bl
                                 3                                                                        4
 in the event the balance in the user's account gets too low.                 FIG. 3 is a block diagram illustrating a contact manage-
 However, a prepaid phone service with an automated refill                 ment feature;
 service is the equivalent of a postpaid phone service and                    FIG. 4 is a block diagram illustrating a feature management
 would therefore have the same problem with potential abuse                feature; and
 as a postpaid service. In other words, there is no spending          5       FIG. 5 is a block diagram illustrating an edit setting screen
 limit on the phone service.                                               for feeds based on the feature management feature of FIG. 4.
    Postpaid services have also attempted to address these
 problems by offering users unlimited usage packages that                      DETAILED DESCRIPTION OF ILLUSTRATIVE
 limit a user's exposure to running up charges. However, for                              EMBODIMENTS
                                                                      10
 parents who are also interested in preventing their children
 from sending 300 text messages per day with their phone, or                  The present invention is directed to the real-time manage-
 running up a huge bill for services that are not included in the          ment of a device in general, and more particularly to the
 "unlimited usage package," such as downloaded games or                    management of a phone by an administrator, such as a parent,
 ringtones, unlimited usage offerings are not a complete solu-             guardian, financier, employer, supervisor, or responsible
                                                                      15
 tion. Another partial solution is to provide the administrator            party, who can specifically control the use of the phone
 (parent) with an alert when a user has reached some limit for             through management ofits features and the wallets associated
 a service. For example, a parent could be alerted when a child            with the phone. In the context of the present invention, a
 has spent more than $10 on text messages within a certain                 wallet is like an electronic account that has certain added
 period of time. An alert, however, does not actually limit           20   features that accounts do not have and which can be used in
 usage of the service, it just warns the parent that the limit has         additional ways that accounts are not used. A wallet can also
 been reached, at which point the parent has to intervene to               be a singular item that includes a number of control features
 prevent further abuse, such as by taking the phone away from              or a collection of items, each having their own control fea-
 the child, which is one of the problems with postpaid services            tures, which operate in conjunction or cooperate with one
 in the first place.                                                  25   another to achieve the same purpose as a singular item.
    It is further known in the art to provide an account for a user           An account would typically include configuration settings
 of a prepaid phone, such as a cellular phone, in which funds              for different services available to a user assigned to the
 are stored electronically for future use of the phone. For                account, would include a user's profile information, and
 example, a service provider could establish an account for a              would provide the user with the ability to manage the features
 user, in which funds can be stored, such as through use of a         30   that are activated for the account. Feature management can be
 credit card charge or electronic transfer from a bank account.            implemented with or without wallets, but is illustrated herein
 In some cases, corporate customers with multiple users under              with wallets to provide a more thorough explanation of how
 the same service provider might be able to have a single                  feature management works. Some of the features of a wallet
 account for their business, with subaccounts assigned to cer-             that are added to an account include how money is entered
 tain phones and charged to the particular departments within         35   into the wallet, who holds or has access to the wallet, the rules
 the corporation to which the employees using those phones                 that apply to how each wallet can be used for different ser-
 correspond. Some service providers also provide affinity                  vices, and the hierarchical use of the wallets for each service.
 accounts, which include special rates and promotions for                     Managing features associated with a phone empowers the
 groups of people belonging to a similar business, club, etc. In           administrator to control how the phone is used and goods and
 each case, however, these accounts operate separate from one         40   services are paid. For example, a common problem with
 another in that all of the charges for a particular phone are             providing a child a cell phone is that they have free reign over
 charged to a particular account, rather than some charges                 downloading ringtones and games. Through feature manage-
 being billed to one account while other charges are billed to             ment, rules can be established for managing the downloading
 another account. The same is true with respect to discounts               of content, including:
 and promotions, i.e., a discount or promotion is either applied      45      turning off the download capability entirely;
 to an existing account or it is not.                                         limiting how many ringtones and/or games can be pur-
    Finally, it is further known to establish some measure of                    chased in a given time frame;
 parental or administrative control over an account. The Tel-                 sending alerts when a certain dollar or unit threshold has
 cordiaTM Converged Real-Time Charging system allows                             been reached over a given time frame;
 users to place limited real-time controls over prepaid and           50      choosing to have the administrator pay for specific types of
 postpaid accounts. For example, when an account allows a                        content, like educational applications or work produc-
 child to download premium data (data for which a charge is                      tivity applications;
 imposed), parental controls over that account can be set to                  using a pre-defined or dynamically-created filter on such
 limit that child's spending within a set of parameters. This                    things as downloadable content or surfable Web sites
 system and other solutions, however, are only partial solu-          55         (i.e. set to only allow games to be purchased with an "E"
 tions to the problem of providing limits on overspending and                    rating); or
 other activities by the user while simultaneously assuring that              choosing the time frame (time of day, days of week, etc.)
 the user will always be able to use the phone when appropri-                    when downloads can occur.
 ately needed.                                                                Wallets also differ from accounts in that multiple wallets
                                                                      60   can be tied to a single device, such as a phone, a single wallet
        BRIEF DESCRIPTION OF THE DRAWINGS                                  can be tied to multiple devices, and wallets can be completely
                                                                           dynamic, i.e., the wallet is not tied to any one device. For
   FIG. 1 is a flow chart illustrating, at a high-level, the pro-          example, a dynamic wallet could be a "picture messaging"
 cess of initiating and permitting a service to be initiated;              wallet, where that wallet is only used for photo services,
   FIG. 2 is a flow chart illustrating the process of initiating a    65   which may be funded by the administrator, the user of the
 data session for a mobile device, checking the data policies              phone, or an outside party (i.e. friends or family). That
 associated with that device, and enforcing those data policies;           dynamic wallet could apply to a single user's wallet, or across
Case 1:21-cv-00006-MN Document 14-1 Filed 03/11/21 Page 13 of 19 PageID #: 160


                                                        US 8,667,559 Bl
                                 5                                                                        6
 multiple wallets in a given account (i.e. across children in a            as a parent, employer, guardian, etc. The administrator would
 family or employees in a company).                                        be responsible for establishing the rules or parameters under
    Additional wallets can also be used as back up payment                 which the phone and the phone user's wallet could be used. If
 sources for a single wallet associated with a device. These               so desired, the administrator could establish an administra-
 additional wallets can be set up to automatically cover the          5    tor's wallet that was tied to the same phone or multiple phones
 cost of specific services for the device or as back-up for the            and establish additional rules or parameters under which the
 user wallet in the event it runs low on funds. If the user of a           administrator's wallet could be used in place of or in conjunc-
 prepaid phone is a child that needs to call their mother, but the         tion with the user's wallet. As the administrator for one or
 child's wallet is low on funds, the mother's wallet could be              more phone wallets, the administrator could also move
 used to cover the cost of the call from the child to her. For even   10   money between different wallets. This would enable a family
 greater security, the mother's wallet could be backed by a                or company to manage their phone service budget in a manner
 credit card that automatically adds funds to the wallet when              that was not possible with a traditional bulk "shared plan,"
 needed so there could be no possibility of the mother's wallet            i.e., a 1000 minute/month voice bundle, where every user
 rumiing out of money.                                                     assigned to the plan had an equal ability to use the plan.
    It should be noted that although the term "funds" is used         15      Before explaining feature management and wallets in
 herein to refer to the value stored in or charged to a wallet, an         greater detail, the manner in which wallets can be utilized in
 electronic wallet could also be used to store and spend almost            a telecommunications network will first be described.
 any type of unit of value, whether money, credits, or some                Although wallets could be implemented in any type of situ-
 other indicator.                                                          ation, a mobile telecommunications network is referenced in
    Returning to the example above, the wallets assigned to the       20   FIG. 1 as a particularly appropriate environment for the
 child's phone could also be arranged so that calls with family            implementation of wallets. Wallets, however, could be asso-
 members were always covered by the parent's wallets, but                  ciated with any type of device that is subject to use by some-
 calls with the child's friends were always covered by the                 one other than the administrator and that can be in commu-
 child's wallet. Other services, in addition to calls, such as             nication with an appropriate control network. This type of
 downloads of games, wallpaper, ring tones, etc., or the send-        25   device is referenced herein as a communication device, not
 ing and receiving of SMS text messages, could be allocated                because the device is used for communication, but because it
 between the different wallets as well, with some services                 is capable of being in communication with the control net-
 being paid by the parent, some services being paid by the                 work. Hence, the device could be a PDA, a photocopier, a
 child, or any other arrangement they prefer.                              game, a computer, a network device, a bicycle, or any type of
    Requiring a child to pay for certain services can be a very       30   device that one could imagine that is capable of being
 effective way to help teach that child the difference between             remotely controlled by logical rules. Also, the types of items
 "want" versus "need," which tends to be much clearer to                   that could be purchased or used by the device or ways in
 children when they are forced to buy something they "want,"               which the device can be controlled are only limited by the
 but do not "need," with their own money.                                  nature of the device. While a cellular phone is usually used to
    Of course, the organization and structure of wallets is not       35   make phone calls, it can also be used for many other func-
 limited to just phones for children. Such wallets are effective           tions, including send and receive text messages, download
 tools for any phone user that requires some level of supervi-             and play games, music, movies, etc., and even make pur-
 sion, such as a handicapped individual, a person suffering                chases of other objects or services that have nothing to do with
 from dementia, a corporate employee, or even an adult that                the device, such as a gift at a shop, or a drink from a soda
 has shown poor judgment in the past and requires help man-           40   machine.
 aging their affairs. Additionally, wallets could support a wide              As illustrated in FIG. 1, the phone or mobile station 10,
 and various range of devices including communications,                    such as a cellular phone, smart phone, personal data assistant
 computing or game devices and a range of users and admin-                 (PDA), or any other type of mobile computing platform, is
 istrators including corporate sponsors, government agencies,              utilized to originate a service, such as a call or message, using
 schools, healthcare providers and employers. For example, a          45   common standardized methods, e.g., as defined in IS-136 (a
 phone associated with a user wallet and an administrator                  TDMA standard), IS-95 (a CDMA standard), etc. The phone/
 wallet could be provided to an employee, such as a child care             mobile station 10 would first establish a connection with a
 provider, that enabled the child care provider to only call or            base station 12, which would in turn connect to an originating
 receive calls from a parent of the child being watched, and               mobile switching center (O-MSC) 14. Upon receiving the
 emergency services, but no one else. Alternatively, the phone        50   origination request for a service from the base station 12, the
 could be set up without restrictions, but with multiple wallets           O-MSC 14 would attempt to authenticate the mobile station
 that allocated out the expense of calls to the appropriate                10 by querying a visitor location register 16 and a home
 parties. For example, calls to and from parents could be                  location register 18 to determine if the mobile station 10 is
 managed so as to be paid by the parents, along with emer-                 registered with the telecommunications network and autho-
 gency calls and other such things, whereas all other calls, such     55   rized for use on that network, collectively referred to as "vali-
 as personal calls by the child care provider, could be managed            dation."
 so as to be paid for out of the child care provider's wallet.                Upon successful validation, the O-MSC 14 would trigger
    Additional wallets, such as promotional wallets estab-                 the service manager 20, based on standardized methods, e.g.,
 lished by the phone service provider, could be used to cover              as defined in IS-41, IS-771, IS-826, etc. The service manager
 the cost of other services, for a specified period of time, for a    60   20 would first authenticate the subscriber of the mobile sta-
 specified number of services, or for any of numerous other                tion 10 based on their mobile directory number (MDN) and/
 purposes. Likewise, dynamic wallets could be established                  or their mobile subscriber identification (MSID), or some
 that could be used in association with any device and/or other            other type of identifier, as a valid subscriber. The term "sub-
 wallets for any purpose, whenever the owner of the dynamic                scriber" is used to generically define the person or entity that
 wallet so chooses.                                                   65   subscribed the phone to the telecommunications network,
    With respect to any device/phone for which one or more                 whether that happens to be the user or an administrator. If the
 wallets are established, there would be an administrator, such            subscriber is not valid, the subscriber will be notified through
Case 1:21-cv-00006-MN Document 14-1 Filed 03/11/21 Page 14 of 19 PageID #: 161


                                                        US 8,667,559 Bl
                                 7                                                                        8
 the mobile station 10 and the session will be terminated. If the          the context of a pre-paid phone, a wallet would typically
 subscriber is valid, the service manager 20 will then enforce             include a balance that corresponds to some amount of United
 the provisioned voice or data policies or rules for the particu-          States Dollars deposited with the service provider. In other
 lar user of the mobile station 10, which includes, but is not             contexts, as noted above, a wallet could be designed to hold
 limited to, wallet balance, wallet state/status, provisioned         5    any unit of value in place of dollars, including other currency
 services, other functions or functional restrictions (such as             types, service units, assets, or even something completely
 contact restrictions, time-of-day restrictions or allowed num-            made up that only has value in some limited context, like
 ber list functions/blocked number list restrictions), user                virtual money in a multiplayer, on-line, role playing game.
 selected service controls, etc. If the user fails any of the                  Once the service transaction has been rated and charged,
 provisioned policies, the user will be notified and the session      10   the service transaction is permitted to continue. If the service
 will be terminated. The provisioned policies are established              transaction is a call, a download, a text message or any other
 by one or more global rules and/or one or more local rules, as            service that requires the user's phone/mobile station 10 to be
 further described below. Operation of the service manager                 connected to another mobile station or device connected to a
 with respect to data service feature management (data policy)             mobile station, a connection would be established to the ter-
 establishment and enforcement is further illustrated in FIG. 2.      15   minating mobile switching center (T-MSC) 22 and then con-
    Ifthe session is allowed to progress, the service manager 20           nected to the mobile station 24, assuming mobile station 24 or
 will then rate and charge the service transactions requested              the device connected to it is available and the service trans-
 during that session. To do this, the service manager 20 again             action can be completed.
 looks to the global level rules and the user level rules that have            FIG. 2 provides a description of how a mobile communi-
 been established for the device in question. In addition to          20   cation device is utilized to originate a data session and how
 including or establishing the provisioned policies, the rules             data service feature management operates. As in FIG. 1, the
 establish an order of precedence as to how the device/phone is            mobile station 10 originates a session (data in this case, but
 to be administered and how authorized transactions are going              could also be voice as shown in FIG. 1) by establishing a
 to be charged. The global rules are checked first. If a service           connection with base station 12, which in turn connects to an
 transaction requested can be categorized according to one of         25   originating packet data serving node (O-PDSN) 25. The
 the global rules, the service transaction will be rated and               O-PDSN 25 acts as a gateway by providing access to the
 charged according to the global rules. For example, the phone             Internet, intranets and applications servers for the mobile
 service provider could establish that any call to its customer            station 10 and acts as a client for the home agent 26 and the
 support phone numbers will be allowed and should always be                authentication, authorization and accounting (AAA) Server
 free to its users, in which case the user level rules would not      30   27. Upon receipt of an origination request for a service from
 apply.                                                                    the base station 12, the O-PDSN 25 will attempt to validate
    The user level rules define how a user is to be rated and              the request. Validation involves first attempting to authenti-
 charged once it is determined that the global level rules do not          cate the mo bile station 10 by querying the AAA Server 27 and
 apply to the service transaction request and/or payment.                  the home agent 26 to determine if the mobile station 10 is
 Additional rules can also be established that work in between        35   authorized to perform the requested action within the carrier
 the global rules and the user rules, such as promotional wallet           network. If the mobile station 10 has been validated, the
 rules and dynamic wallet rules. These additional rules can be             O-PDSN 25 will obtain an IP address for the data session and
 integrated as follows: for each phone/mobile station, the ser-            route the mobile station 10 to the appropriate policy enforce-
 vice manager 20 has a variety of phone/mobile station wallets             ment point (PEP) 28.
 allocated to support multiple services and functions, such as        40       The PEP 28 is a logical element that can be physically
 a user wallet, and administrator wallet, and a promotional                housed in another packet data serving node or a gateway
 wallet. If the service transaction request has been authorized            device, depending on the service request, such as a wireless
 by the global rules, the service manager 20 would then check              application protocol (WAP) gateway, instant messaging gate-
 to see if the service transaction could be charged to another             way, email gateway, multimedia messaging service gateway,
 wallet.                                                              45   etc. The PEP 28 is responsible for enforcing a decision by the
    For example, a promotional wallet could be established to              service manager 20 and policy decision point 29 to accept or
 discount certain transactions, or to provide rewards or credits           reject the service request.
 for particular services, or to provide certain free transactions.             The PEP 28 operates in conjunction with the policy deci-
 If the promotional wallet applies and there is a sufficient               sion point (PDP) 29, and depending on the configuration of
 balance in the promotional wallet, then the promotional wal-         50   the network possibly the service manager 20, to authenticate
 let would be decremented (unless the promotional wallet was               the subscriber of the mobile station 10 as a valid subscriber,
 being incremented for use of a service instead). If the service           based on their MDN and MSID, or some other type of iden-
 transaction is not a promotional activity, the service manager            tifier. The PDP 29 is also a logical element that can be physi-
 20 will apply other user level rules and either charge the user's         cally housed in the service manager 20 or in another server
 wallet or the administrator's wallet. Dynamic wallets are            55   accessible to either the service manager 20 or the PEP 28. The
 further described below, but they would work in a similar                 PDP maintains or stores a list of policies that have been
 fashion.                                                                  established to control the features and functions of the mobile
    Whether a charge for a service transaction is taken from the           station 10 and decides, based on those policies, to either
 user's wallet, the administrator's wallet, or some other wallet,          accept or reject the service request.
 depends on the user level (local) rules established by the           60       Such requests might be initiated by the device, such as
 administrator for that user. Hence, the administrator has the             when the user of the device sends a request to download some
 ability to specify unique service transactions as being charged           type of content, such as a game, a ringtone, a website, a
 to their wallet versus the user's wallet through use of unique            picture message, a text message, etc. In other cases, the
 identifiers for each service transaction (e.g., MDNs to be                request might be initiated by another device seeking to com-
 charged to the administrator's wallet for voice/SMS/MMS,             65   municate with the user's device. For example, the user of
 content identifiers to be charged to the administrator's wallet,          mobile station 10 might have a text message sent to her/him
 IM screen names to be charged to the user's wallet, etc.). In             by a friend, but if a policy is in place that prevents the user
Case 1:21-cv-00006-MN Document 14-1 Filed 03/11/21 Page 15 of 19 PageID #: 162


                                                        US 8,667,559 Bl
                                 9                                                                       10
 from receiving text messages at the time the message is sent,             associated with that administrator and/or multiple users. The
 then the request to communicate with the user will be denied.             Contact Manager 30 can also be used by the users to manage
 Likewise, the user's request may not have anything to do with             their user wallets in a similar fashion. Since the Contact
 making a call or downloading content, but rather just to use              Manager 30 illustrated in FIG. 3 is a webpage, underlined text
 some feature or function of the device, such as a game that is       5    indicates hypertext or hyperlinks that can be selected with a
 already stored on the device. Even in this instance, the device           pointing device to go to other webpages or even other web-
 would need to communicate with the PDP to determine if a                  sites.
 policy is in place that would prevent use of the feature or                  As shown in FIG. 3, Daniel is the administrator, as indi-
 function for some reason, such as the wrong time of the day,              cated in area 32 and has administrative rights over three
 the wrong day of the week, the game has been played in               10   shown users, Eleanor, Ryan and Steve, and an unspecified
 excess of some time limit set on the game, etc.                           number of additional users. The wallet summaries for
    In situations where the subscriber is not valid, PEP 28 will           Eleanor, Ryan, and Steve are shown in the Account Overview
 notify the subscriber through the mobile station 10 and take              area 34. The additional user wallets would be visible if the
 one of a number of different possible actions, such as termi-             "See all accounts" option, located below area 34, was chosen.
 nating the session or transaction associated with the service        15      Daniel is shown to have a balance of $70.53 USD in his
 request, redirecting or rewriting the session or transaction,             administrator wallet shown in area 32. Eleanor's name, phone
 degrading the session or transaction to a lower quality or class          number, and a balance of $0 USD in her wallet, are shown in
 of service, etc. If the subscriber is valid, PEP 28 will enforce          the upper part of Account Overview area 34. Likewise,
 the provisioned policies for the particular subscriber of the             Ryan's and Steve's names, phone numbers, and wallet bal-
 mobile station 10. As noted above, these policies can cover          20   ances are also shown in area 34. Both Ryan and Steve have
 many different rules that apply to the features or functions of           positive cash balances in their wallets. Because Eleanor has a
 the device based on requests sent to or received from the                 zero balance, she also has a low balance alert shown below her
 device. These policies, include those items noted above, but              wallet summary to alert Daniel. As Eleanor has a zero bal-
 also include many other things, such as wallet balances, wal-             ance, she cannot initiate a service unless Daniel has indicated
 let state/status, provisioned services/features, user selected       25   that he would be willing to pay for the service from his wallet
 service controls, and other functions or functional restric-              or has authorized some other wallet to apply to any service
 tions, such as URL restrictions, content type restrictions,               transaction desired by Eleanor.
 time-of-day restrictions, quality/class of service restrictions,             Based on this alert, Daniel is presented with the options of
 etc.                                                                      informing Eleanor to add money to her wallet or adding
    If any of the provisioned policies fail (e.g., a restriction is   30   money to Eleanor's wallet on his own. Although many dif-
 met), the subscriber is notified and the PEP 28 will take one of          ferent methods of refilling a wallet could be provided, the two
 a number of different possible actions, such as terminating the           options shown are to refill Eleanor's wallet now or to set up an
 session or transaction, redirecting or rewriting the session or           automatic refill for Eleanor's wallet. The refill and auto-refill
 transactions, degrading the session or transaction to a lower             options are further discussed with respect to FIG. 3 below.
 quality or class of service, etc. When the requester is not the      35   The low balance alerts could also be set at different levels
 subscriber, it may be preferable to notify the requester or               other than zero. The administrator or the user could set the
 notify both the requester and the subscriber. For example, if             low balance level for a wallet at $5 USD or $10 USD, or set
 someone attempted to call the user, or send an email, Instant             multiple low balance alerts that are each treated the same or in
 Message, or text message to the user, and there was a policy in           different ways. For example, a first alert could be sent only to
 place that prevented the call or communication, then it might        40   the user, such as through an email, a text message, or in some
 be necessary to tell that someone so they know why they                   other manner, while a second lower balance level alert was
 cannot contact the user at that time. It may also be necessary            sent only to the administrator.
 to notify the subscriber or an administrator so they know what               The Contact Manager 30 serves a number of purposes,
 happened as well. If all of the policies pass, then the session           including: (1) to enable the administrator to manage all of the
 or transaction associated with the service request is permitted      45   wallets associated with that administrator; (2) to establish
 to continue.                                                              certain general rules that control device functions and pay-
    Wallets can be set up and administered in a number of                  ment; and (3) to establish certain local rules that control
 different ways. For example, in the pre-paid cell phone con-              device function and payment. As shown in FIG. 3, Daniel has
 text, the administrator and user could sit down together at a             chosen to manage Steve's wallet. The arrow 35 next to Steve's
 computer connected to a website associated with the service          50   name would activate a drop down menu that would enable
 provider of the phone and view and/or edit wallet settings for            Daniel to select a different user wallet to manage, such as
 that user's phone. The administrator could also call the ser-             Eleanor's wallet or Ryan's wallet. Since Steve's wallet has
 vice provider and administer the user wallet and administrator            been selected, Steve's Contacts are illustrated in the local
 wallet over the phone. While the user wallet is generally going           rules area 36. The global rules associated with Steve's wallet
 to be associated with the device being used, which itself will       55   are illustrated in the global rules area 38.
 have some form of unique identifier, the administrator wallet                The Contact Manager 30 could be configured to enable
 will not necessarily be tied to just the one device. Hence, the           Daniel to manage many additional or different services or
 administrator wallet, like any of the other wallets that could            functions (downloads, etc.) for Steve in the same manner as
 be established (promotional, dynamic) just needs to have a                calls and text messages are illustrated in areas 36 and 38. For
 unique identifier that could be used to associate the adminis-       60   example, in addition to indicating the names and numbers of
 trator wallet with each of the devices it will be managing.               people that Steve can or cannot communicate with by calls or
    An example of a system for managing a number of user                   text, referred to herein as allowed number lists/blocked num-
 wallets from within a single administrator wallet, in accor-              ber lists or contact management function, the Contact Man-
 dance with a preferred embodiment of the present invention,               ager 30 could also be configured to enable Daniel to select and
 is illustrated in FIG. 3. The Contact Manager 30 generally           65   manage the features or functions of Steve's phone that Steve
 illustrated in FIG. 3 is in the form of a webpage on a website            could use, such as the ability to use the wallet to pay for
 that enables an administrator to manage one or more wallets               physical goods at a store using the phone, (i.e., a feature
Case 1:21-cv-00006-MN Document 14-1 Filed 03/11/21 Page 16 of 19 PageID #: 163


                                                        US 8,667,559 Bl
                                11                                                                        12
 management function), or the time of day during which the                 lets. For example, calls with Jeff would first be paid for by
 phone could be used in general or for specific purposes (e.g.,            Steve, but when Steve ran out of money, Grandma would
 okay to call Jeff, but only between 3 pm and 6 pm), i.e., a time          cover the cost of such calls, either for a limited amount of
 management function. A separate page could also be pro-                   money, for a limited amount of time, or until Grandma ran out
 vided, as illustrated in FIG. 4, that combines various restric-      5    of money as well, in which case the Admin wallet would be
 tions on specific features, such as choosing for Steve when               charged. Many other orders of precedence could obviously be
 that feature can be used, how much it can be used (if at all),            established.
 and who is going to pay for the feature or function. Dynamic                 With respect to Jane, any call or texts are permitted and will
 wallets could also be managed on that web page or on another              be paid for out of Grandma's wallet. In this case, Grandma's
 web page on a per-person or per-feature basis.                       10   wallet is a dynamic wallet that is associated with Steve's
    As used herein, the term blocked number list refers to a list          wallet and Steve's device, but is not controlled by Grandma.
 of phone numbers that have been blocked, both in terms of                 Grandma has set up a wallet, put funds in it and indicated to
 sending calls/texts to Steve's phone and receiving calls/texts            Daniel that her wallet can be used by Steve for the specific
 from Steve's phone. The term allowed number list refers to a              purpose of calling Jane. Grandma's wallet could also be asso-
 list of phone numbers that have been permitted, both in terms        15   ciated with any of a number of different administrators, and
 of sending calls/texts to Steve's phone and receiving calls/              different users, for different purposes and functions with
 texts from Steve's phone.                                                 respect to each user. In this case, Grandma's wallet only has
    Although many different functions associated with Steve's              a unique identifier that enables it to be associated with other
 phone could be managed through Daniel's wallet, in order to               wallets as she so directs, but is not associated with any par-
 more clearly illustrate how the Contact Manager 30 would be          20   ticular device, per se. Grandma's wallet could also just be
 used to manage Steve's wallet, FIG. 3 only illustrates one                associated with Steve's wallet or even theAdmin wallet with-
 function, the contact management function. The additional                 out any specific function associated with it. Thus, Steve and
 functions, such as feature management and time management                 the Admin could use the funds in Grandma's wallet, as deter-
 would be similarly structured and could be shown as part of               mined by the Admin, for any purpose they might choose.
 the Contact Manager 30, or as separate management func-              25      Also shown in FIG. 3 is the name of"All Other Numbers."
 tions on other web pages, as illustrated in FIG. 4. In addition           Because the "No" choice was selected for "All Other Num-
 to managing a specific function within a function manager, it             bers," no calls/texts to or from any numbers other than those
 is also possible to override functional controls within one               shown in the local rules area 36 are permitted by the local
 function manager from within another function manager.                    rules. Since no communication is permitted with numbers
 This point is further described below with respect to the            30   other than Jack, Jeff and Jane, there is no need to designate
 "Override Restrictions" feature 40 of the Contact Manager                 whose wallet would be charged for such communication.
 30.                                                                       FIG. 3 further illustrates an "Override Restrictions" function
    The local rules established for Steve in local rules area 36           40, which serves as a local rule that can be used to override
 include the contact and payment rules associated with three               any restrictions on functions applicable to Steve, such as a
 specific people and their phone numbers and the general              35   time of day restriction. An override restriction could be set up
 category of "All Other Numbers." For each contact, Daniel                 to be very narrow or very broad. As illustrated in FIG. 3, the
 can decide to either allow calls/texts to the contact, or to block        override restriction is unspecified, so it could apply to only a
 such calls/texts, by clicking on the circular radio buttons               narrow set of functional restrictions established by other local
 illustrated in area 36. When a radio button has been selected             rules on web pages not shown herein, or to any other func-
 or clicked, the central area of the radio button is darkened.        40   tional restrictions that could have been established.
 When the radio button has not been selected, the central area                The Override Restrictions feature 40 can be useful for
 is clear. Daniel can also specify whose wallet will be used to            parents that want to restrict generally when a child can use a
 pay for any such calls/texts.                                             phone, except with respect to communication with certain
    As illustrated, calls/texts to Jack are allowed and are to be          people. For example, if Jack was a child care provider for
 paid for out of Daniel's wallet. Since Daniel is the adminis-        45   Steve, Daniel would want Steve to be able to contact Jack at
 trator of Steve, Daniel's wallet is referred to as the "Admin             any time, and vice versa, even if Steve was not otherwise
 Wallet." Different language, other than "Admin Wallet,"                   allowed to use his phone between 9 am and 3 pm, i.e., during
 could obviously be used in different contexts. For example, if            school hours. The ability to regulate when a phone can be and
 Daniel was Steve's parent, Daniel's wallet could be referred              cannot be used can also be of value to parents and school
 to as a parent wallet. If Daniel was an employer and Steve an        50   districts with respect to resolving one of the greatest conflicts
 employee, Daniel's wallet could have a different name, etc.               that exist between parents/students and school administra-
 Since Daniel has indicated he would pay for any call to or                tors-mobile phone usage by kids. Parents want children to
 from Jack and Steve, even if Steve had no money is his wallet,            have a mobile phone with them so the child can call the parent
 Jack and Steve would still be allowed to communicate and the              if need be, i.e., if someone forgets to pick the child up after
 charges would be charged to Daniel's wallet.                         55   school. School districts do not want the children to have the
    While calls/texts with Jeff are also permitted, they are to be         phones at all because the students tend to misuse the phones,
 paid for by Steve out of his wallet, since Steve's wallet has             i.e., to call friends during school, to cheat, to engage in illegal
 been selected. If Steve runs out of money in his wallet, how-             activity, etc. While the school districts believe that children
 ever, he would no longer be able to communicate with Jeff                 should be relegated to only using the school phones if the
 until Steve refilled his wallet because neither the Admin wal-       60   children need to contact a parent, the parents want the chil-
 let nor Grandma's wallet has also been selected. It should be             dren to have the phones with them in case they get locked out
 noted therefore that the wallets are not mutually exclusive.              of the school, get lost on a field trip, etc.
 Hence, with respect to Jeff, both Steve and Grandma's wallet                 The override restrictions feature 40 can be used in many
 could be selected at the same time, or even all three wallets             other contexts as well and is not limited to just overriding a
 (Admin, Steve and Grandma) could be simultaneously                   65   restriction on time of day usage, which could be the manner in
 selected. In such a case, additional local rules would be used            which this function is used with respect to FIG. 3. Basically,
 to establish an order of precedence between each of the wal-              any restriction that might be in place due to a local rule could
Case 1:21-cv-00006-MN Document 14-1 Filed 03/11/21 Page 17 of 19 PageID #: 164


                                                        US 8,667,559 Bl
                                13                                                                       14
 be set up to be overridden. If another local rule was estab-              between their wallets. For example, two employees might
 lished to regulate the downloading of some game, or the use               trade funds between their wallets or two children might trade
 of some other features/functions, or the use of the device in             electronic toys, merchandise, phone usage units, or funds for
 some other context, activation of the override restrictions               their phones through their wallets.
 function would cause that local rule restriction to be by-           5       As previously referenced, FIG. 3 illustrates how an admin-
 passed until the override restrictions function was deacti-               istrator can control features or functions associated with a
 vated.                                                                    subscribers phone, in that case who the subscriber can call or
    As illustrated in FIG. 3, only Daniel is permitted to manage           not, and who pays for which calls, but could also be config-
 Steve's phone, but Steve's phone could also be set up to be
                                                                           ured to enable the administrator to control more features and
 managed by Steve's school as well. For example, Daniel               10
                                                                           functions. Alternatively, a separate application or web page
 could register with a mobile phone service through the school
                                                                           50 could be established to enable the administrator to control
 that permits Steve to have his phone with him at school, rather
                                                                           various additional features or function, as illustrated in FIG.
 than in a locker, but which tightly controls how the phone can
                                                                           4. As shown in FIG. 4, the administrator of the account for a
 be used during school hours. For example, only certain func-
 tions or features could be enabled during school hours so the        15
                                                                           subscriber named Mike is given the ability to manage five
 phone could not be used to cheat, or to play games, or to call            additional features associated with Mike's Kajeet™ phone
 other students, but the phone could be used to call/text a                (kajeet is a trademark ofkajeet, Inc.), certain types of down-
 parent or certain other people that were permitted to be called.          loads 52 (e.g., ringtones, wallpaper, games and applications),
 If Steve's phone had some form oflocation feature associated              feeds 54, mobile web surfing 56, picture messaging 58 and
 with it, i.e., a feature that enabled the phone's location to be     20   instant messaging 60.
 roughly estimated, the school control function could be set to               For example, Mike's parent could decide that picture mes-
 only be operational when Steve's phone was on school prop-                saging is too dangerous for Mike because of his age and
 erty. In this manner, if Steve had to walk home, or was on a              decide to disable that feature. To do so, as illustrated in FIG.
 field trip, the phone would still work as permitted by Daniel,            4, the parent would select the "Edit Setting" link with picture
 even if the school had other limiting control on Steve's phone       25   messaging 58, and then change the setting from its current
 at that time. Additionally, the school could decide to restrict           setting of "Allowed" to "Not Allowed," as is the case with
 functions or features by specific groups, such as by grade or             mobile web surfing 54 as shown in FIG. 4. Mike's parent
 by people participating in specific activities.                           could likewise decide to enable an instant messaging sub-
    Area 42 includes additional functions that enable changes              scription. As shown in FIG. 4, instant messaging 60 is cur-
 to area 36 and 38 to be saved, or for new contacts to be added.      30   rently set to "Unlimited Monthly," but it could be set to "Not
    Obviously, the local rules could be much more extensive                Allowed" or "50 Message/Month" or "$10/Month," or almost
 than as illustrated in the local rules area 36 of FIG. 3, which is        any other setting that made sense to use.
 also true with respect to the global rules shown in global rules             The parent could also have the option of enabling or dis-
 area 38. As illustrated in FIG. 3, only three global rules are            abling a group of services all at once, as illustrated in FIG. 5.
 illustrated: (1) 911 calls are allowed and are always free; (2)      35   In this case, when the "Edit Setting" link for feeds 54 was
 Customer Care Calls are always allowed and are free; and (3)              selected, a new feeds page 70 was displayed that presented the
 900-number Calls are not allowed. Since these are global                  parent with the ability to allow or disallow feeds, which are a
 rules, even though the local rules do not allow calls and texts           form of text messaging. As shown in FIG. 5, turning off feeds
 to or from numbers other than those contacts listed in Steve's            would disable all SMS or text messaging, not just the feeds
 contact, calls to 911 and to Customer Care Calls would be            40   described on page 70. Naturally, feeds page 70 could be set up
 permitted despite the local rules. In the same context, even if           differently, so that text messaging was allowed, except for
 the local rules permitted calls to other numbers, by selecting            text messages being sent by kajeet, or maybe only certain
 a global rule blocking 900-number calls, the global rule                  types of text messages sent fromkajeet-the options are truly
 applies first and the local rules are not considered.                     endless. Likewise, any feature could be established to be
    Although the administrator wallet would typically be              45   configured by the user in many different ways. For example,
 arranged to cover zero balances in the user's wallet, this                instead of having separate settings for downloads 52, mobile
 arrangement could be reversed under certain circumstances.                web surfing 56, and instant messaging 60, all three of these
 For example, if a service was designated as being paid from               features could be disabled with a single "off' switch, etc.
 the administrator's wallet, but the administrator's wallet had               The actual users of the phone might also have the same or
 a zero balance, rather than block the service, the payment           50   similar options with respect to the feature manager as the
 could be set to revert back to being paid by the user's wallet,           administrator, but the administrator might have the ability to
 or another wallet (Grandma's wallet) as described above.                  override the user and/or prevent the user from doing some-
 This type of arrangement ensures maximum security for both                thing in the future. Alternatively, the user could have func-
 the administrator and the user with respect to important ser-             tions that they could enable on theirown. For example, a child
 vices, provided any of the other wallets have money in them.         55   using a cell phone might have the ability to sign up for Instant
    In addition to paying for certain services, the administrator          Messaging 60, but the parent might decide that it costs too
 can choose to move funds or units of value, such as airtime               much money, turn the subscription off, and prevent the kid
 and service units, between wallets. For example, the admin-               from signing up for it again. Likewise, a child might be able
 istrator could manually transfer $10 USD from the adminis-                to turn on ringtones and wallpaper downloads 52, which the
 trator's wallet to the user's wallet at any time, or the admin-      60   parent could then turn off if needed, but only the parent could
 istrator could set up an automatic transfer of specified                  turn on games and applications. As previously stated, the
 amounts at specified times. In the context of a parent admin-             combination of options is unlimited.
 istrator and a child user, a transfer of money from the admin-               Further enhancements to the feature manager could
 istrator's wallet to the phone user's wallet could be structured          include the ability to limit how much of a specific feature can
 to mirror a real-world "allowance." The administrator could          65   be used, when it can be used, whether dynamic wallets can be
 also move funds/units between different user wallets or even              used with that feature, picking a group of users attached to
 permit or control how different users "trade" funds/units                 that account that the settings apply to, etc.
Case 1:21-cv-00006-MN Document 14-1 Filed 03/11/21 Page 18 of 19 PageID #: 165


                                                         US 8,667,559 Bl
                                15                                                                        16
    As previously noted, a service provider could also establish               What is claimed:
 promotional wallets or enable dynamic wallets. Although the                   1. A non-transitory computer readable storage medium
 global rules and local rules determine the interaction between             comprising instructions that, when executed on a computing
 user wallets and administrator wallets, as additional types of             device configured to perform a function on a communication
 wallets are added, a hierarchy between the wallets would be           5    network managed by a service provider, cause the computing
 required to ensure that requested services were taken from the             device to at least:
 most appropriate wallet first. Under this hierarchy, before the               send to a server a request to communicate with a remote
 global or local rules were checked to determine which wallet                     computing device over the communication network;
 was designated by the administrator to pay for a service, the                 receive in real-time from the server a response indicative of
 promotional wallet would be checked to determine if the               10
                                                                                  a decision granting or denying the request, the decision
 service would be covered by the promotional wallet. For
                                                                                  being based on one or more policies that are stored at the
 example, if a promotion involved giving 10 free voice min-
                                                                                  server and based at least in part on input from an admin-
 utes to a user, those 10 minutes would be placed in a "voice"
 promotional wallet that would then be used first before deter-                   istrator; and
 mining whether additional minutes would be taken from the             15
                                                                               enforce the response by enabling the requested communi-
 user's wallet or the administrator's wallet.                                     cation with the remote computing device over the com-
    However, the global and local rules would still need to be                    munication network when the decision grants the
 checked to make sure that the service was permitted. This                        request and by disabling the requested communication
 prevents a promotional wallet from being used to call a 900-                     when the response denies the request, the requested
 number when calls to 900-numbers would otherwise be                   20         communication being enabled or disabled without
 blocked by the global rules.                                                     accessing the one or more policies by the computing
    As discussed above with respect to Grandma's wallet in                        device.
 FIG. 3, a dynamic wallet would be a wallet that was set up by                 2. The non-transitory computer readable storage medium
 someone, like a grandparent, but that was not necessarily tied             of claim 1, wherein the computing device is a mobile phone.
 to any particular user or device/phone number. Like the other         25      3. The non-transitory computer readable storage medium
 types of wallets, a dynamic wallet could be filled with funds              of claim 1, wherein the one or more policies comprise a limit
 or units and used to enable a variety of services for a number             on units of value that can be used to communicate with the
 of other users or the userofthe dynamic wallet by either being             remote computing device, wherein the decision denies the
 associated with one or more devices or one or more wallets.                request when communicating with the remote computing
 To prevent conflicts with an administrator's wallet or a user's       30   device causes the limit to be exceeded.
 wallet, a dynamic wallet would not be able to authorize ser-                  4. The non-transitory computer readable storage medium
 vices for a user that were blocked by the administrator, but               of claim 1, wherein the one or more policies comprise a limit
 could pay for those services that were allowed. A dynamic                  on units of value that can be used to communicate with the
 wallet could also be configured to take precedence over a                  remote computing device and one or more contacts associated
 promotional wallet or even a user's wallet with respect to            35   with one or more computing devices, wherein the decision
 paying for services, or could simply be used as an additional              grants the request when communicating with the remote com-
 backup wallet in the unlikely event all of the other wallets for           puting device is associated with a charge of units of value that
 a phone were not available, as previously described.                       is within the limit, wherein the decision grants the request
    Although the wallets described herein are described in the              when communicating with the remote computing device is
 context of being used with a mobile device, particularly a            40   associated with a charge of units of value that exceeds the
 pre-paid cellular phone, wallets could be associated with any              limit and when the remote computing device is associated
 type of communication device, as described above. Some of                  with the one or more contacts, and wherein the decision
 the key features of wallets in the context of the present inven-           denies the request when communicating with the remote
 tion are: (1) that they enable real-time management or control             computing device is associated with a charge of units of value
 of a device; (2) that each device requires at least two wallets       45   that exceeds the limit and when the remote computing device
 to be associated with it, at least one user wallet and at least one        is unassociated with the one or more contacts.
 administrator wallet; (3) that an order of precedence can be                  5. The non-transitory computer readable storage medium
 established between the wallets, as to which wallet pays for               of claim 1, wherein the communication comprises one or
 what, and any wallet can be used to back up a payment by a                 more of voice calling, messaging, data surfing, gaming, con-
 second wallet in the event the second wallet is low on funds/         50   tent accessing, goods purchasing, and service purchasing.
 credits; and (4) that local rules and global rules can be estab-              6. The non-transitory computer readable storage medium
 lished for the wallets that enable the administrator to manage             of claim 1, wherein the one or more policies comprise one or
 the functions of a device in many different ways, including                more of a time-based policy, a location-based policy, and
 who can be contacted, what transactions are permitted, what                quality of service-based policy.
 time of day the device and features/functions can be used,            55      7. The non-transitory computer readable storage medium
 what features or functions are enabled, etc. Global rules and              of claim 1, wherein the computing device is associated with a
 local rules can be applied in order, so as to result in two                plan managed by the administrator, wherein the plan is shared
 separate decisions, or at the same time as a single decision               with a plurality of computing devices.
 (e.g., iflocal rule Xis true and global rule Y is true, then allow            8. The non-transitory computer readable storage medium
 the function to proceed).                                             60   of claim 7, wherein the one or more policies are accessible by
    Hence, the present invention, while illustrated and                     the administrator, and wherein each computing device from
 described in terms of a preferred embodiment and several                   the plurality of computing devices is associated with a set of
 alternatives herein in association with the various drawing                one or more policies, and wherein each set of one or more
 figures, should not be limited to just the particular description          policies is customizable by the administrator.
 contained in this specification. Additional alternative or            65      9. The non-transitory computer readable storage medium
 equivalent components and steps could be used to practice the              of claim 8, wherein the lists of one or more policies are
 present invention.                                                         accessible by the administrator via a website.
Case 1:21-cv-00006-MN Document 14-1 Filed 03/11/21 Page 19 of 19 PageID #: 166


                                                           US 8,667,559 Bl
                                17                                                                         18
    10. The non-transitory computer readable storage medium                    initiating a request to communicate with a remote comput-
 of claim 1, wherein the one or more policies comprise one or                     ing device over the communication network
 ~ore b~ocked contacts associated with one or more comput-                    receiving from a server an update to one or m~re policies
 mg devices, wherein the decision denies the request when the                     stored on the computing device, the one or more policies
 remote computing device is associated with the one or more           5           having been previously downloaded from the server, the
 blocked contacts.                                                                one or more policies based on input from an administra-
    11. The non-transitory computer readable storage medium                       tor;
 of claim 1, wherein the one or more policies control content                 determining whether the request is granted or denied based
 that can be sent, received, or used by the computing device.
                                                                                  on the one or more policies and the update;
    12. The non-transitory computer readable storage medium           10
                                                                              receiving, from the server, data indicative of an action that
 of claim 1 further comprising instructions that, when
                                                                                  is consistent with the determination, the data being
 exe~uted on the computing device, cause the computing
 device to receive a notification when the response denies the                    received in response to sending information indicative
 request.                                                                         of the determination to the server, the action enforcing
    13. A computing device configured to execute a function           15
                                                                                  the determination by enabling a communication with the
 u~ing a communication network managed by a service pro-                          remote computing device when the information is
 ~1der, t~e computing device comprising a memory bearing                          indicative that the request is granted and by disabling the
 mstruct10ns that, when executed on the computing device,                         communication when the information is indicative that
 cause the computing device to at least:                                          the request is denied; and
    proce~s a request to run a function on the computing              20
                                                                              communicating with the remote computing device over the
       device, the function comprising enabling a current com-                    communication network based on the action.
                                                                              23. The method of claim 22, wherein the one or more
       munication with a remote computing device over the
       communication network;                                              policies include user established policies and policies estab-
    access a decision stored on the computing device, the deci-            lished by the administrator, and wherein the policies estab-
       sion having been received from a server and being based        25
                                                                           lished by the administrator can take precedence over the user
       on a policy that is stored at the server and that determines        established policies.
                                                                              24. The method of claim 23, wherein the one or more
       whether the function is permitted to run on the comput-
       ing device, the determination being based on a previous             policies further include third party established policies and
       co~unication with the computing device, the policy                  wherein the third party established policies can take p;ece-
       bemg managed by an administrator;                              30   dence over the user established policies and the administrator
    receive from the server an update to the decision·                     established policies.
                                                                              25. The method of claim 24, wherein the third party estab-
    determine whether the request is granted or deni~d based
       on the decision and the update; and                                 lished policies is based on input from an institution associated
    enable or disable the communication with the remote com-               with the user.
       puting device over the communication network based on          35    . 26. The_ n_iet~od of claim 24, wherein the third party estab-
       the determination.                                                  lished policies 1s based on input from an employer associated
    14. _The compu~i~~ device of claim 13, wherein the policy              with the user.
 establishes a prohib1t10n on content that can be sent received               27. A method for controlling a computing device config-
 ITTU~~                                                '          '        ured to execute a function using a communication network
    15. _The computing device of claim 13, wherein the policy         40
                                                                           manag~d by a service provider, the method comprising:
 establishes a quantity limit on content that can be sent                     sendmg to a server a request to communicate with a remote
 received or used in a given period of time.                    '                computing device over the communication network
    16. The computing device of claim 13, wherein the policy                  receiving in real-time from the server a decision grantin~ or
 establishes a limit on how many units of value can be spent by                  denying the request, the decision being based on a policy
 the user on content that can be sent, received, or used in a         45
                                                                                  stored at the server and configured by an administrator
                                                                                 and                                                        '
 given period of time.
    17. The computing device of claim 16, wherein the instruc-                enforcing the decision by enabling a communication with
 tions, when executed on the computing device, further cause                     the remote computing device over the communication
 the computing device to notify the administrator, a user of the                 n~two~k when the decision grants the request and by
 computing device, or both the administrator and the user             50
                                                                                 d1sablmg the communication when the decision denies
 when the limit on how many units of value can be spent by the                   the request, the communication being enabled or dis-
 user has been reached.                                                          abled without storing the policy on the computing
    18. The computing device of claim 13, wherein the policy                     device.
 establishes a limit on a type of content that can be sent                    28. The computing device of claim 27, wherein the deci-
 received, or used.                                             '     55
                                                                           sion that denies the request is further indicative of terminating
    19. The computing device of claim 18, wherein the limit on             the request, redirecting the request, or degrading the request.
 a type of content is determined by a filter that reviews content             29. !he computing device of claim 28, wherein the policy
 that can be sent, received, or used.                                      compnses a quality of service policy, and wherein the degrad-
    20. The computing device of claim 19, wherein the filter is            ing the request is based on the quality of service policy.
 established and managed by the administrator.                                30. The computing device of claim 27, further comprising
                                                                      60
    21. The computing device of claim 19, wherein the filter is            one of decrementing a charge of units of value from an
 established and managed by a third party or by the service                account associated with the computing device, determining a
 provider.                                                                 balance of units of value in the account, determining a status
    22. A method executed on a computing device configured                 of the account, or implementing the request when the decision
 to execute a function using a communication network man-             65
                                                                           grants the request.
 aged by a service provider, the method comprising:                                                *   *   *    *   *
